                                               United States Bankruptcy Court
                                                    District of Hawaii
In re:                                                                                                     Case No. 19-00227-rjf
Hawaiian Ebbtide Hotel, Inc.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0975-1                  User: lisa                         Page 1 of 1                          Date Rcvd: May 08, 2019
                                      Form ID: H9073t                    Total Noticed: 15


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 10, 2019.
db             +Hawaiian Ebbtide Hotel, Inc.,    2415 Ala Wai Boulevard, #1901,    Honolulu, HI 96815-3410
cr             +Ebbtide, LLC,   c/o 733 Bishop Street, Suite 2400,     Honolulu, HI 96813-4070
1413445        +Architectural Diagnostics Ltd.,    800 Bethel St. #500,    Honolulu, HI 96813-4338
1413448        +Board of Water Supply,   P.O. Box 135037,     Honolulu, HI 96801-5037
1413447         City & County of Honolulu,    Attn: Div of Treas-City Hall,    P.O. Box 4200,
                 Honolulu, HI 96812-4200
1413446        +Deely, King, Pang & Van Etten,    1003 Bishop St. #1550,    Honolulu, HI 96813-6444
1413454        +Ebbtide LLC,   c/o Carol NCUBE,    2424 Koa Avenue,    Honolulu, HI 96815-6200
1413453        +Hawaii Gas,   P.O. Box 29850,    Honolulu, HI 96820-2250
1413449        +Hawaiian Electric Company,    P.O. Box 30260,    Honolulu, HI 96820-0260
1413444        +Jason G.F. Wong, Esq.,   1001 Bishop Street, Suite 988,     Honolulu, HI 96813-3588
1410636        +John D. Wollstein,   Individually,    2415 Ala Wai Blvd., #1901,    Honolulu, HI 96815-3410
1413451        +Porter McGuire Kikuna & Chow LLP,    841 Bishop St. #1500,    Honolulu, HI 96813-3921
1413450        +Spectrum Business,   P.O. Box 30050,    Honolulu, HI 96820-0050
1413452        +West Oahu Aggregate Co. Inc.,    855 Umi St.,    Honolulu, HI 96819-2346

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
1415213         E-mail/Text: cio.bncmail@irs.gov May 09 2019 03:26:54     Internal Revenue Service,   CIO,
                 PO Box 7346,   Philadelphia, PA,   19101-7346
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 10, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 8, 2019 at the address(es) listed below:
              Christopher S.B. Woo    on behalf of Debtor    Hawaiian Ebbtide Hotel, Inc.
               attorneychristopherwoo@gmail.com
              Curtis B. Ching    on behalf of U.S. Trustee    Office of the U.S. Trustee.
               USTPRegion15.HI.ECF@usdoj.gov
              Cynthia M. Johiro    on behalf of Creditor    Department of Taxation, State of Hawaii
               atg.tax.hbcf@hawaii.gov, cynthia.m.johiro@hawaii.gov
              Jerrold K. Guben    on behalf of Creditor    Ebbtide, LLC jkg@opgilaw.com, julie@opgilaw.com
              Kristi Leiko Arakaki    on behalf of Creditor    Ebbtide, LLC kla@opgilaw.com, tammy@opgilaw.com
              Office of the U.S. Trustee.    ustpregion15.hi.ecf@usdoj.gov
              Randolph R. Slaton    on behalf of Creditor    Ebbtide, LLC RRS@opgilaw.com,
               alison@opgilaw.com;julie@opgilaw.com
                                                                                              TOTAL: 7




            U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 34 Filed 05/10/19 Page 1 of 2
H9073t (12/15)
Information to identify the case:
Debtor 1               Hawaiian Ebbtide Hotel, Inc.                United States Bankruptcy Court
                       Name
                                                                   District of Hawaii

Debtor 2                                                           Case number: 19−00227
                       Name
(Spouse, if filing)                                                Chapter: 11

NOTICE OF HEARING
NOTICE IS GIVEN THAT:

A hearing will be held on the following matter at the location and time stated below.

       Motion to Convert Chapter 11 Case to Chapter 7 Or, Alternatively, To Dismiss Case. Filed by Office
of the U.S. Trustee.. Hearing scheduled for 6/5/2019 at 02:00 PM at Courtroom, 1132 Bishop Street, Suite
250, Honolulu, HI 96813. (Attachments: # 1 Exhibit(s) A − B) (Ching, Curtis)

                      United States Bankruptcy Court
                      District of Hawaii               Date:June 5, 2019
                      1132 Bishop Street, Suite 250
                      Honolulu, HI 96813               Time:02:00 PM


Your rights may be affected. You should review the related documents carefully and discuss them
with your attorney, if you have one in this case. If you do not have an attorney, you may wish to
consult one.

If you want the court to consider your views, you or your attorney must file an objection or other response
not later than 14 days before the hearing date. If you mail your response to the court, you must mail it early
enough so the court will receive it on or before the deadline stated above. You or your attorney should also
attend the hearing. If you or your attorney do not file a response or attend the hearing, the court may
decide that you do not oppose the relief sought in the motion and may enter an order granting the relief.
You may check the status of the hearing by reviewing the calendar at the Clerk's Office or the online
calendar at the court website, www.hib.uscourts.gov.


Date: May 8, 2019                                                  Michael B. Dowling
                                                                   Clerk
Clerk's Office:
1132 Bishop Street, Suite 250
Honolulu, Hawaii 96813
(808) 522−8100
www.hib.uscourts.gov




        U.S. Bankruptcy Court - Hawaii #19-00227 Dkt # 34 Filed 05/10/19 Page 2 of 2
